                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

SOPHIA LANE and JASON LANE,                            )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )    Civil Action No. 3:18-cv-00888
                                                       )
                                                       )
BOSTON SCIENTIFIC CORPORATION,                         )
                                                       )
       Defendant.                                      )


                 DEFENDANT BOSTON SCIENTIFIC CORPORATION’S
                   MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Defendant Boston Scientific Corporation (“Boston Scientific”) moves the Court to

dismiss the claims asserted in Plaintiffs Sophia Lane and Jason Lane’s (“Plaintiffs”) Complaint,

with prejudice, pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim upon which relief

can be granted. Plaintiffs’ Complaint fails to state a claim upon which relief can be granted

because it does not set forth facts sufficient to state any cognizable claims for relief. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007). Indeed, Plaintiffs’ Complaint consists of nothing more

than conclusory allegations and a formulaic recitation of legal elements. See generally Compl,

Dkt. #1.; id. at 555. Plaintiffs also fail to plead their fraud-based claims with the requisite

particularity required by Fed. R. Civ. P. 9(b). Accordingly, the Court should dismiss all of

Plaintiffs’ claims against Boston Scientific pursuant to Rule 12(b)(6).


                                           Respectfully submitted,



                                           s/Samuel L. Felker
                                           Samuel L. Felker, Esq.
                                           BAKER, DONELSON, BEARMAN, CALDWELL &
                                           BERKOWITZ, PC
                                           211 Commerce Street, Suite 800
                                                  1

     Case 3:18-cv-00888 Document 14 Filed 11/20/18 Page 1 of 2 PageID #: 59
                                          Nashville, Tennessee 37201
                                          samfelker@bakerdonelson.com
                                          Telephone: (615) 726-5558
                                          Facsimile: (615) 744-5558

                                          COUNSEL FOR DEFENDANT BOSTON
                                          SCIENTIFIC CORPORATION


                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018, the foregoing was filed via the Court’s

Electronic Filing System. Therefore, notice of this filing will be sent by operation of the Court’s

Electronic Filing System to all parties of record:



Kenneth S. Byrd, Esq.                                Sarah R. London, Esq. (Pro Hac Vice)
Lieff, Cabraser, Heimann & Bernstein,                Lieff, Cabraser, Heimann & Bernstein,
LLP                                                  LLP
222 2nd Avenue South, Suite 1640                     275 Battery Street, 29th Floor
Nashville, TN 37201                                  San Francisco, CA 94111-3339
Email: kbyrd@lchb.com                                Email: slondon@lchb.com

Counsel for Plaintiffs                               Counsel for Plaintiffs

Wendy R. Fleishman, Esq. (Pro Hac Vice)
Lieff, Cabraser, Heimann & Bernstein,
LLP
250 Hudson Street, 8th Floor
New York, NY 10013-1413
Email: wfleishman@lchb.com

Counsel for Plaintiffs



                                          s/Samuel L. Felker
                                          Samuel L. Felker




                                                 2

     Case 3:18-cv-00888 Document 14 Filed 11/20/18 Page 2 of 2 PageID #: 60
